Citation Nr: 0402659	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  94-43 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
pulmonary tuberculosis initially entitled before August 19, 
1968.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from November 1959 to May 
1961.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a June 1994 decision by the Huntington, West 
Virginia, Regional Office (RO).  In January 1997, the Board 
remanded the case for further evidentiary development after 
which an August 1997 RO decision assigned a 10 percent 
evaluation effective May 1994.  The veteran did not withdraw 
her appeal, after the August 1997 RO decision, or otherwise 
indicate her satisfaction with the 10 percent evaluation 
assigned there but, for reasons not now clear, the case was 
not returned to the Board for further action on the appeal.

In October 2000, the veteran again sought an increased 
rating, but the claim was denied by a May 2001 RO decision.  
In January 2002, the veteran disagreed with the May 2001 
decision and requested a hearing.  The RO discovered that the 
earlier appeal was still pending, so a Supplemental Statement 
of the Case was issued in May 2002 and the case was 
transferred to the Board.  In October 2002, the Board 
remanded the case for the hearing the veteran requested in 
January.


FINDINGS OF FACT

1.  Upon separation from service in May 1961, the veteran was 
diagnosed with pulmonary tuberculosis, and she was admitted 
to a sanitarium the next month.

2.  The veteran's pulmonary tuberculosis was arrested and, in 
December 1961, she was discharged from the sanitarium.

3.  The veteran has not manifested active pulmonary 
tuberculosis since 1961.

4.  The veteran was not diagnosed with far- or moderately-
advanced lesions while pulmonary tuberculosis was active.

5.  The preponderance of the medical evidence shows that the 
veteran currently has no disabling residuals of pulmonary 
tuberculosis.

6.  The current respiratory symptoms include shortness of 
breath and coughing spells; pulmonary function testing 
reveals mild obstructive and mild restrictive disease.


CONCLUSION OF LAW

The schedular criteria have not been met for an evaluation 
greater than 10 percent for pulmonary tuberculosis initially 
entitled before August 19, 1968.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.96(b), 4.97, and Diagnostic Code (DC) 
6723 (2003); Pub.L. 90-493, § 4(b), Aug. 19, 1968, 82 Stat. 
809.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Chest X rays at the veteran's May 1961 separation examination 
revealed pulmonary tuberculosis, and she was admitted to a 
sanitarium in June.  July 1961 chest X rays showed light 
mixed infiltration on the right, and very light mixed 
infiltration on the left.  Sputum studies, conducted monthly, 
were all negative.  The diagnosis was minimal pulmonary 
tuberculosis, arrested by December 1961, and the veteran was 
discharged from the sanitarium.

An August 1961 RO decision granted service connection for 
pulmonary tuberculosis and assigned a 100 percent evaluation.

At a September 1962 VA examination, the veteran said she had 
complied, since her discharge from the sanitarium, with 
chemotherapy prescribed there.  She said she felt well, did 
not cough, and had "[n]o complaints as far as TB is 
concerned."  The diagnosis was minimal pulmonary 
tuberculosis, inactive since December 16, 1961.

A December 1962 RO decision noted the 100 percent evaluation 
assigned effective June 1, 1961, and continued that 
evaluation.  The decision then assigned, under the law then 
applicable, a 50 percent evaluation effective September 6, 
1964; a 30 percent evaluation effective September 6, 1968; 
and a 0 percent evaluation effective September 6, 1973.

In 1994, the veteran sought an increased evaluation.

At a November 1994 VA examination, she reported night sweats, 
but no fever, and a six-month history of a cough, mostly dry 
but occasionally productive, without hemoptysis.  On 
examination, the chest was not tender and expansion was not 
restricted; there were diminished breath sounds on the right, 
but no rales or wheezing; X rays showed calcified granulomas, 
but no active, or recently-active, lung process.  Diagnoses 
included pulmonary tuberculosis in 1961.

A June 1994 RO decision denied a compensable evaluation, and 
the veteran appealed.

A January 1997 Board decision, addressed more fully below, 
remanded the case for further evidentiary development, 
including pulmonary function studies, and for consideration 
by the RO of rating criteria, adopted in 1996, for pulmonary 
disorders.

At a February 1997 VA examination, the veteran gave a two-
year history of night sweats, and a three-year history of a 
cough, mostly dry but occasionally productive, without 
hemoptysis.  On examination, the chest was not tender and 
expansion was not restricted, and the lungs were clear 
without rales or wheezing.  The radiologist said there was 
"probably minimal interstitial fibrosis," but no 
significant change from 1994 X rays.  Studies of arterial 
blood gases showed normal lung volumes, mild obstructive lung 
disease, mild deterioration in oxygenation related to a 
ventilation-perfusion abnormality, and mild deterioration in 
diffusion capacity that corresponded to a significant 
elevation of carboxyhemoglobin which, in turn, indicated 
"very active smoking."  On pulmonary function studies, 
forced vital capacity was 83 percent of predicted, the ratio 
of forced expiratory volume in 1 second to forced vital 
capacity was 101 percent, and the diffusion capacity for 
carbon monoxide was diminished at 69 percent of predicted.  
Test results were interpreted as showing mild obstructive 
airways disease.  A test for acid-fast bacilli was negative.  
The examiner noted that the veteran had been treated for 
pulmonary tuberculosis, cured by 1963, and did not currently 
have pulmonary tuberculosis.  The examiner opined that nights 
sweats and cough were not related to pulmonary tuberculosis.  
He said that night sweats could be due to menopause and, 
since the veteran was a chronic smoker, her cough could be 
due to smoking.

Based on the February 1997 pulmonary function studies, and 
the January 1997 Board remand directing consideration of the 
1996 rating criteria for pulmonary disorders, the August 1997 
RO decision assigned a 10 percent evaluation pursuant to DC 
6731 (chronic, inactive pulmonary tuberculosis initially 
evaluated after August 19, 1968).  That diagnostic code 
refers adjudicators to rating criteria for the predominant 
residual of pulmonary tuberculosis-obstructive, restrictive, 
or interstitial lung disease.  The RO used the rating 
criteria of DC 6600 (chronic bronchitis) to assign the 10 
percent evaluation based on diminished diffusion capacity for 
carbon monoxide.

In an October 2000 statement, the veteran sought an increased 
evaluation.  However, since the case had not been returned to 
the Board after the August 1997 RO decision, and the veteran 
had not withdrawn her appeal or indicated her satisfaction 
with the 10 percent evaluation assigned there, her earlier 
appeal was still unresolved.

The RO obtained the veteran's VA treatment records and, in 
one dated in September 2000, the veteran reported that she 
had pulmonary tuberculosis in service, that she began smoking 
at age 18, and that she had smoked one or two packs of 
cigarettes per day since age 18.  She complained of shortness 
of breath with exertion and a chronic, unproductive cough.  
On examination, there were rales at both lung bases but no 
wheezes or rhonchi.  Pulmonary function studies were ordered 
to rule out chronic obstructive pulmonary disease as the 
cause of the shortness of breath.  October 2000 pulmonary 
function studies did, in fact, show mild obstructive lung 
disease.  There was mild decrease in diffusion capacity that 
adjusted when corrected for alveolar volume.

A February 2001 VA medical record noted that the veteran was 
still actively smoking.  Examination revealed fine 
inspiratory rales on the right and expiratory wheeze.  
Pulmonary function studies showed mild obstructive lung 
disease, and an echocardiogram was conducted because of long-
term nicotine use and complaints of shortness of breath.

At an April 2001 VA examination for residuals of pulmonary 
tuberculosis, the examiner reported that the claim file was 
not available for review, and only noted that the veteran was 
followed for chronic nicotine abuse at the VA primary care 
clinic.  The veteran reported that her pulmonary tuberculosis 
was diagnosed in June 1961, that she was hospitalized for six 
months, that the disease was still active when she was 
released, that it had not been active since September 1969, 
and that it was not active currently.  However, she said that 
a breathing problem, exacerbated by exertion including 
walking more than 30 steps, had worsened.  On examination, 
the lungs were clear to auscultation without wheezing, rales, 
or rhonchi.  Chest X rays, unchanged since 1994, showed old 
calcified granulomata, and the examiner noted that one of the 
X rays showed some interstitial fibrosis.  Finally, the 
examiner reviewed the October 2000 pulmonary function 
studies.  The diagnosis was mild obstructive lung disease 
"probably secondary to the old tuberculosis."

By rating decision of May 2001, the RO confirmed the rating 
of 10 percent previously assigned and appeared to incorporate 
the diagnosis of obstructive lung disease as part and parcel 
of the service-connected disorder.

A January 2002 VA clinical record noted chronic obstructive 
pulmonary disease, that oral inhalers had been prescribed, 
and that the veteran refused to attend a smoking cessation 
class.

In a January 2002 statement, the veteran requested a hearing.

In a March 2002 statement, the veteran suggested that the 
April 2001 VA examination was inadequate because the examiner 
seemed to focus on pulmonary tuberculosis.  She said she did 
not think she had ever had a recurrence of pulmonary 
tuberculosis, but she had had a breathing problem that had 
worsened.  As evidence of her breathing problem, she cited a 
stress test she had been unable to complete due to shortness 
of breath.  (The report of a March 2001 VA exercise stress 
test showed low to average exercise capacity due to 
deconditioning and respiratory status.)

The case was returned to the Board and, in an October 2002 
decision, the Board remanded the case for the hearing the 
veteran requested in January.
In November 2002, the veteran submitted a procedural 
chronology of her case.

At a February 2003 hearing before the RO, the veteran 
testified about the medical and procedural events in her case 
since she filed her increased-rating claim in 1994.  She said 
she retired in August 2001, and that her retirement was a 
"regular" one and not due to disability.  With regard to 
her current condition, she said she was 61 years old, and 
used two inhalers four times per day, but could not walk very 
far due to shortness of breath.  She said her cough was 
sometimes so severe it made her ribs ache.

At an April 2003 VA examination, the examiner reviewed the 
veteran's claim file and noted her age, that she was 
diagnosed with pulmonary tuberculosis soon after separation 
from service more than 40 years earlier, that she had been 
treated at a tuberculosis sanitarium for six months in 1961, 
that tuberculosis had been inactive since the 1961 treatment, 
and that she had smoked a pack of cigarettes a day for more 
than 40 years.  He also noted that September 2000 chest X 
rays were within normal limits, and that April 2003 pulmonary 
function studies showed that forced expiratory volume in 1 
second was 76 percent of predicted and adjusted diffusion 
capacity was 80 percent of predicted.  On examination of the 
lungs, breath sounds were distant.  The diagnosis was 
inactive pulmonary tuberculosis.

Turning now to the applicable law, the Board is not 
concerned, in this case, with service connection as that has 
already been established; it is the level of disability that 
is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back to the date of the claim are considered.  38 C.F.R. 
§ 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

With regard to the law applicable to evaluations for 
pulmonary tuberculosis, it was found, before August 19, 1968, 
primarily in 38 U.S.C. § 356 which provided:

Any veteran shown to have active 
tuberculosis which is compensable under 
this chapter, who in the judgment of the 
Administrator has reached a condition of 
complete arrest, shall be rated as 
totally disabled for a period of two 
years following such date of arrest, as 
50 per centum disabled for an additional 
period of four years, and 30 per centum 
for a further five years.  Following far 
advanced active lesions the permanent 
rating shall be 30 per centum, and 
following moderately advanced lesions, 
the permanent rating, after eleven years, 
shall be 20 per centum, provided there is 
continued disability, dyspnea on 
exertion, impairment of health, and so 
forth; otherwise the rating shall be 0 
per centum.  The total disability rating 
herein provided for the two years 
following a complete arrest may be 
reduced to 50 per centum for failure to 
follow prescribed treatment or to submit 
to examination when requested.  This 
section shall not be construed as 
requiring a reduction of compensation 
authorized under any other provision of 
this chapter.

Under the above rating scheme, a veteran granted service 
connection for pulmonary tuberculosis was compensated for 
eleven years after the disease was arrested-a period during 
which he or she may have had no disability attributable to 
pulmonary tuberculosis.  Following the eleven-year ratings 
while the disease was inactive, the 30 percent evaluation was 
continued if far-advanced lesions had developed while the 
disease was active.  If lesions developed while the disease 
was active, but they were only moderately advanced, then a 20 
percent evaluation was assigned if there was actual residual 
disability.  Otherwise, a noncompensable evaluation was 
assigned.

In 1968, based, at least in part, on a report by the Veterans 
Advisory Commission on the Veterans Benefits System, the 
relevant portion of which is set forth below, Congress 
changed the rating scheme for pulmonary tuberculosis:

RECOMMENDATION NO. 12

The Commission recommends discontinuation 
of the statutory award and graduated 
ratings for arrested tuberculosis with 
the provision that veterans receiving 
compensation under the present law 
continue to receive payment.

Background to Recommendation

At present, the law (Title 38 U.S.C., 
Section 314(q)) provides a minimum rate 
of disability compensation ($67 per month 
for wartime cases and $54 per month for 
peacetime cases) for veterans with 
service-connected tuberculosis which has 
reached a state of complete arrest.  
Section 356 of Title 38 U.S.C. Prescribes 
gradually reduced disability ratings for 
tuberculosis during the 11-year period 
after the disease has first become 
arrested.

A minimum rate of compensation for 
arrested tuberculosis has been provided 
almost continuously since 1926.  At that 
time, tuberculosis was a dread disease.  
It was believed that few persons 
suffering from the disease could expect 
to live more than 20 years; that even if 
arrested, the disease was almost certain 
to recur; and that the only effective 
therapy was the "rest cure" followed by 
a slow and progressive course of 
exercise.  The death rate from 
tuberculosis in the United States in 1926 
was 74.9 per 100,000 population.  Medical 
authorities believed then that people 
with arrested tuberculosis would never 
have the strength to meet the demands of 
their previous employment.  The 
employability of persons who had had 
tuberculosis was further curtailed by the 
popular attitude that since the disease 
was contagious, those suffering from it 
should be avoided.

The grim expectations of 1926 have not 
been realized.  Experience has demon-
tinted that most World War I veterans 
receiving the minimum rate of 
compensation for arrested tuberculosis 
had no recurrence of the disease.  
Furthermore, the causes of death for this 
group closely resembled those of the 
general population.  At present, modern 
methods of medical treatment achieve 
rapid and stable arrest of tuberculosis.  
These methods have accelerated the 
decline in the occurrence of the disease 
and have lowered the death rate from 
tuberculosis to a point of relative 
insignificance.  In 1965, the death rate 
from tuberculosis in the United States 
was 3.8 per 100,000 population.  By now, 
the general public has stopped 
considering those who have had 
tuberculosis as outcasts.

Ordinarily, there is no loss of 
employability in cases of arrested 
tuberculosis.  Veterans who have received 
modern treatment for the disease are 
generally able to return to their homes 
with assurance of normal industrial 
acceptance and fulltime employment.  
Thus, the compensation these veterans 
receive (in the form of a statutory 
award) does not reflect average economic 
impairment, as compensation is intended 
to do.  Because of this, the compensation 
received by veterans with arrested 
tuberculosis discriminate against all 
other veterans.

The Commission feels that disability 
ratings for all veterans should be 
related to demonstrable physical 
impairment.  We therefore recommend that 
veterans with tuberculosis should be 
assigned, a 100-percent disability rating 
during the period of active disease and 
for two years thereafter, while 
convalescence takes place.  After this 
two-year period, disability compensation 
should reflect actual economic 
impairment.  If some degree of disability 
remains, the rating schedule provides 
ample authority and criteria for 
evaluating and compensating for such 
residual disability.  To avoid hardship 
however, we feel that veterans now 
receiving compensation under the present 
law should continue to receive this 
payment.  [Sic]

Bills to Increase Rates of Compensation Payable to Service-
Connected Disabled Veterans:  Hearings Before the 
Subcommittee on Compensation and Pension of the House 
Committee on Veterans' Affairs, 90th Cong. 3434 (1968) 
(Report of the US Veterans Advisory Commission on the 
Veterans Benefits System).

Public Law 90-493, enacted on August 19, 1968, repealed 
section 356 but, in doing so, Congress provided as follows:

The repeals made by subsection (a) of 
this section shall not apply in the case 
of any veteran who, on the date of 
enactment of this Act, was receiving or 
entitled to receive compensation for 
tuberculosis which in the judgment of the 
Administrator had reached a condition of 
complete arrest.

Pub.L. 90-493, § 4(b), Aug. 19, 1968, 82 Stat. 809.

In response to Public Law 90-493, VA adopted the following 
regulation:

Rating "protected" tuberculosis cases.  
Public Law 90-493 repealed section 356 of 
title 38, United States Code which had 
provided graduated ratings for inactive 
tuberculosis.  The repealed section, 
however, still applies to the case of any 
veteran who on August 19, 1968, was 
receiving or entitled to receive 
compensation for tuberculosis.  The use 
of the protective provisions of Pub.L. 
90-493 should be mentioned in the 
discussion portion of all ratings in 
which these provisions are applied.  For 
application in rating cases in which the 
protective provisions of Pub.L. 90-493 
apply the former evaluations pertaining 
to pulmonary tuberculosis are retained in 
§ 4.97.

38 C.F.R. § 4.96(b); 34 Fed. Reg. 5062 (Mar. 11, 1969).  
Thus, the 1969 regulation preserved, under DC 6723 (chronic, 
inactive pulmonary tuberculosis diagnosed before August 19, 
1968), the eleven-year ratings for inactive disease, the 30 
percent rating for far-advanced lesions diagnosed while the 
disease was active, the 20 percent rating for moderately-
advanced lesions diagnosed while the disease was active with 
current residual disability, and the noncompensable rating 
otherwise.

The rating scheme for pulmonary tuberculosis put into effect 
on August 19, 1968, was set out in DC 6731 (chronic, inactive 
pulmonary tuberculosis initially evaluated after August 19, 
1968).  Pursuant thereto, a 100 percent evaluation was 
warranted for only one year after the disease became inactive 
and, thereafter, the disease was to be rated on residuals.  A 
100 percent evaluation was warranted for pronounced residuals 
including advanced pulmonary fibrosis, severe ventilatory 
deficit manifested by dyspnea at rest, restriction of chest 
expansion, and pronounced impairment of bodily vigor.  A 60 
percent evaluation was warranted for severe residuals 
including extensive pulmonary fibrosis, severe dyspnea on 
slight exertion confirmed by pulmonary function tests, and 
marked impairment of health.  A 30 percent evaluation was 
warranted for moderate residuals including considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion 
confirmed by pulmonary function tests.  A 10 percent 
evaluation was warranted for any symptomatology definitely 
attributable to pulmonary tuberculosis including pulmonary 
fibrosis and moderate dyspnea on extended exertion.  Only a 
noncompensable evaluation was warranted for healed lesions 
with minimal or no symptoms.

Clearly, the pre-August 19, 1968, rating criteria were more 
favorable than those that went into effect on that day.  On 
August 19, 1968, the veteran's rating was 50 percent.  Her 
evaluation was reduced to 30 percent on September 6, 1968, 
but it remained at 30 percent until September 6, 1973, at 
which time it reduced to 0.  If, on August 19, 1968, she had 
been evaluated under the rating criteria that went into 
effect on that day, her evaluation would have been reduced to 
0 then because she had no residuals of pulmonary 
tuberculosis.  However, since Public Law 90-493 included the 
provision that protected veterans who had been granted 
service connection for pulmonary tuberculosis prior to the 
effective date of the repealer, and preserved for such 
veterans the more generous rating scheme, the veteran 
continued to be rated in accord with the law in effect prior 
to August 19, 1968.  Thus, she received VA compensation until 
September 1973 even though her pulmonary tuberculosis was not 
active after December 1961 and she had no disability 
attributable to pulmonary tuberculosis.  If she had had far-
advanced lesions in 1961, or had had moderately-advanced 
lesions in 1961 with continued disability, she would have 
been rated, and would continue to be rated and should be 
rated currently, under the more generous pre-August 19, 1968, 
rating scheme.

There is no medical evidence in this record that the veteran 
had either far- or moderately-advanced lesions while her 
pulmonary tuberculosis was active, so neither a 30 percent 
nor a 20 percent evaluation is warranted under the only 
applicable rating criteria-DC 6723 (chronic, inactive 
pulmonary tuberculosis diagnosed before August 19, 1968).  
Under the provisions of DC 6723, only a noncompensable 
evaluation is warranted.

In October 1996, VA adopted new rating criteria for many 
respiratory disorders including pulmonary tuberculosis 
initially evaluated after August 19, 1968.  VA cannot change 
the rating scheme for pulmonary tuberculosis diagnosed before 
August 19, 1968, as that rating scheme, and veterans whose 
pulmonary tuberculosis must be evaluated pursuant to it, have 
been protected by Congress.

However, the January 1997 Board decision cited Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and remanded the case for 
pulmonary function studies and consideration by the RO of the 
1996 rating criteria for pulmonary disorders.  In Karnas, the 
Court of Veterans Appeals (since renamed the Court of Appeals 
for Veterans Claims) (Court) held that, where applicable law 
or regulations change after a claim has been filed but before 
the appeal process has been concluded, the version most 
favorable to the appellant should apply unless Congress 
provided otherwise or permitted VA to do otherwise and VA did 
so.  Id. at 312-3.  Karnas, however, is inapposite.  That is 
because the rating scheme applicable to pulmonary 
tuberculosis initially entitled before August 19, 1968-the 
rating scheme applicable in this case-did not change.  In 
sum, the Board's reliance on Karnas, and direction to the RO 
to consider the 1996 rating criteria for pulmonary disorders, 
was error.

Under DC 6600 (chronic bronchitis), pursuant to which the 
veteran was rated by the August 1997 RO decision, a 100 
percent evaluation is warranted when forced expiratory volume 
in 1 second is less than 40 percent of predicted, when the 
ratio of forced expiratory volume in one second to forced 
vital capacity is less than 40 percent, when the diffusion 
capacity for carbon monoxide is less than 40 percent of 
predicted, when maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), when there is cor pulmonale (right heart 
failure), when there is right ventricular hypertrophy, when 
there is pulmonary hypertension shown by echocardiography or 
by cardiac catheterization, when there are episodes of acute 
respiratory failure, or when outpatient oxygen therapy is 
required.  A 60 percent evaluation is warranted when forced 
expiratory volume in 1 second is 40 to 55 percent of 
predicted, when the ratio of forced expiratory volume in 1 
second to forced vital capacity is 40 to 55 percent, when 
the diffusion capacity for carbon monoxide is 40 to 55 
percent of predicted, or when maximum oxygen consumption is 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 
percent evaluation is warranted when forced expiratory volume 
in 1 second is 56 to 70 percent of predicted, the ratio of 
forced expiratory volume in one second to forced vital 
capacity is 56 to 70 percent, or when the diffusion capacity 
for carbon monoxide is 56 to 65 percent of predicted.  A 10 
percent evaluation is warranted when forced expiratory volume 
in 1 second is 71 to 80 percent of predicted, when the ratio 
of forced expiratory volume in 1 second to forced vital 
capacity is 71 to 80 percent, or when the diffusion capacity 
for carbon monoxide is 66 to 80 percent of predicted.

(The Board notes, parenthetically, that the 1996 evaluations 
and rating criteria are the same for obstructive and 
restrictive lung disease.  Interstitial lung disease, though 
also physically manifested by difficulty breathing, is 
clinically manifested by loss of lung volume or by diminished 
diffusion capacity.  Thus, pulmonary function studies for 
interstitial lung disease are based on diminished forced 
vital capacity and diminished diffusion capacity and, with 
regard to diffusion capacity, the 1996 evaluations and rating 
criteria are the same as those for obstructive and 
restrictive lung disease.)

The August 1997 RO decision assigned a 10 percent evaluation 
pursuant to DC 6731 (chronic, inactive pulmonary tuberculosis 
initially evaluated after August 19, 1968) and DC 6600 
(chronic bronchitis) based on the February 1997 pulmonary 
function studies that showed diffusion capacity of 69 
percent.  April 2003 pulmonary function studies show that 
forced expiratory volume in 1 second was 76 percent of 
predicted, the ratio of forced expiratory volume in 1 second 
to forced vital capacity was 102 percent, and the diffusion 
capacity for carbon monoxide, when adjusted for alveolar 
volume, was 80 percent of predicted.  Thus, the veteran 
barely meets the criteria for a 10 percent evaluation for 
obstructive, restrictive, or interstitial lung disease based 
on diminished diffusion capacity.

In this regard, the Board notes that the 10 percent rating 
that has been assigned was made in accordance with the VA 
examiner's opinion at the time of the April 2001 examination 
that the mild obstructive lung disease was "probably" due 
to the old pulmonary tuberculosis.  On the other hand, the 
examiner who conducted the February 1997 VA examination 
attributed her cough to smoking.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility is particularly 
onerous where, as here, medical opinions diverge but, in 
weighing the medical evidence, the Board may accept one 
medical opinion and reject others.  At the same time, the 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The opinion of the examiner, that the veteran's pulmonary 
condition is "probably" due to the old pulmonary 
tuberculosis, sounds, at best, speculative.  Bloom.  At 
worst, it is an opinion rendered in a careless or offhanded 
manner and, since he did not review the claim file, it is 
ill-informed.  Green.  The examiner who conducted the 
February 1997 examination reviewed the evidence of record, 
and the report clearly reflects a thorough examination.  In 
addition, the file is replete with evidence of the veteran's 
40-year history of nicotine abuse and her refusal to curb it.  
Accordingly, the Board lends greater credence to the opinion 
that attributes the veteran's current pulmonary condition to 
her smoking.

Nonetheless, in view of the action taken by the RO, and in 
order to resolve all reasonable doubt in the veteran's favor, 
the Board has taken careful consideration of the medical 
findings pertaining to the veteran's respiratory symptoms, as 
well as her testimony at the time of her hearing.  The 
results of the pulmonary function tests clearly warrant the 
conclusion that an evaluation greater than 10 percent would 
not be warranted since diffusion capacity for carbon monoxide 
is 80 percent of predicted.

Finally, this decision was made in contemplation of the 
Veterans Claims Assistance Act of 2000 (VCAA) which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126, and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  In a May 2002 Supplemental 
Statement of the Case, the RO carefully explained the 
reasoning that precluded an evaluation greater than 10 
percent.  In an October 2002 letter, the RO asked the veteran 
to identify the custodians of any additional medical evidence 
relevant to her claim, and offered to obtain such evidence or 
to accept it from her if she obtained it.  She responded with 
the November 2002 chronology of the procedural events in her 
case, but she did not identify additional relevant evidence.  
In February 2003, she was afforded a hearing, but she did not 
identify additional relevant evidence there, either.  It is 
apparent that all of the relevant medical evidence has been 
obtained.  Accordingly, the Board finds that VA has 
substantially complied with the notice and duty to assist 
provisions of the VCAA.

Since VCAA was not enacted until 2000, some notice required 
by it was issued after the May 1994 RO decision.  The Court 
has held that, at least in service-connection claims, VCAA 
notice should precede the initial RO decision even where, as 
here, the decision was reached before VCAA was enacted.  
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
11 (Ct. App. Vet. Cl. Jan. 13, 2004).  However, this is not a 
service-connection claim, and the evidence of record 
affirmatively shows that an increased evaluation is not 
warranted under DC 6723, and no amount of additional notice 
or evidence can alter that fact.  In view of the foregoing, 
the Board finds harmless any error in the timeliness of VCAA 
notice.  Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) 
(error that would not change the resolution of appellant's 
claim is harmless).




ORDER

An evaluation greater than 10 percent, for pulmonary 
tuberculosis initially entitled before August 19, 1968, is 
denied.



____________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



